FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    June 29, 2010
                    UNITED STATES COURT OF APPEALS
                                                                Elisabeth A. Shumaker
                                TENTH CIRCUIT                       Clerk of Court



GREGORY GOODLOE,

              Petitioner - Appellant,

v.                                                       No. 10-1165
                                                        (D. Colorado)
DICK SMELSER, Warden; THE                      (D.C. No. 1:08-CV-00094-CMA)
ATTORNEY GENERAL OF THE
STATE OF COLORADO,

              Respondents - Appellees.


                       ORDER DENYING CERTIFICATE
                           OF APPEALABILITY


Before MURPHY, GORSUCH, and HOLMES, Circuit Judges.



      This matter is before the court on Gregory Goodloe’s pro se requests for a

certificate of appealability (“COA”) and to proceed on appeal in forma pauperis.

Goodloe seeks a COA so he can appeal the district court’s denial of his 28 U.S.C.

§ 2254 petition. 28 U.S.C. § 2253(c)(1)(A). We grant Goodloe’s request to

proceed on appeal in forma pauperis. Because he has not, however, “made a

substantial showing of the denial of a constitutional right,” id. § 2253(c)(2), this

court denies Goodloe’s request for a COA and dismisses this appeal.
      On November 12, 2002, Goodloe was arrested and placed in federal

custody at the Federal Detention Center in Englewood, Colorado, pursuant to a

Federal Parole Revocation Warrant. He was thereafter transferred to the Federal

Correctional Institute in Florence, Colorado. On February 7, 2003, while

Goodloe was in federal custody, a forty-five-count felony complaint was filed in

the Arapahoe County District Court, Englewood, Colorado, charging Goodloe

with fifteen counts of sexual assault on a child, fifteen counts of sexual assault on

a child by one in a position of trust, and fifteen counts of aggravated incest. A

state arrest warrant was issued the same day. After the state charges were filed,

Goodloe was transported from the federal facilities to Arapahoe County District

Court on numerous occasions for pretrial court appearances in the state case.

Goodloe was returned to federal custody after each state court appearance. The

warrant on the state charges remained active throughout the period Goodloe was

transferred between state and federal custody.

      On January 21, 2004, Goodloe filed a motion in state court to dismiss the

criminal complaint, arguing his transport between state and federal custody

violated the anti-shuttling provision of the Interstate Agreement on Detainers Act

(“IAD”). The state trial court denied the motion on February 3, 2004, after a

hearing. Shortly thereafter, Goodloe pleaded guilty in state court to one added

charge pursuant to a plea agreement under which all of the original charges were




                                          -2-
dismissed. Goodloe was sentenced to six years’ imprisonment in the Colorado

Department of Corrections, to run concurrently with his federal sentence.

Goodloe appealed the judgment of conviction, seeking review of the trial court’s

ruling denying his motion to dismiss. The Colorado Court of Appeals affirmed

the judgment of conviction, concluding Goodloe waived his rights under the

anti-shuttling provision of the IAD by entering his guilty plea. The Colorado

Supreme Court denied Goodloe’s Petition for Writ of Certiorari.

      Goodloe then filed the instant § 2254 habeas petition, raising the same

IAD-based argument he raised in state court. The federal district court

concluded, inter alia, that Goodloe was not entitled to habeas relief because the

state court decision on waiver was not contrary to or an unreasonable application

of clearly established Supreme Court precedent.

      The granting of a COA is a jurisdictional prerequisite to Goodloe’s appeal

from the dismissal of his § 2254 petition. Miller-El v. Cockrell, 537 U.S. 322,

336 (2003). To be entitled to a COA, Goodloe must make “a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make the

requisite showing, he must demonstrate “reasonable jurists could debate whether

(or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Miller-El, 537 U.S. at 336 (quotations

omitted). In evaluating whether Goodloe has satisfied his burden, this court

                                          -3-
undertakes “a preliminary, though not definitive, consideration of the [legal]

framework” applicable to each of his claims. Id. at 338. Although Goodloe need

not demonstrate his appeal will succeed to be entitled to a COA, he must “prove

something more than the absence of frivolity or the existence of mere good faith.”

Id.

      Having undertaken a review of Goodloe’s appellate filings, the district

court’s Order, and the entire record before this court, we conclude Goodloe is not

entitled to a COA. The Supreme Court has specifically held that a knowing and

voluntary guilty plea constitutes a waiver of all nonjurisdictional challenges to a

conviction. Tollett v. Henderson, 411 U.S. 258, 267 (1973). Federal courts have

uniformly concluded the rule set out in Tollett applies to challenges to a

conviction based on alleged violations of the IAD. See, e.g., Baxter v. United

States, 966 F.2d 387, 389 (8th Cir. 1992); United States v. Fulford, 825 F.2d 3, 10

(3d Cir. 1987); Hudson v. Moran, 760 F.2d 1027, 1029-30 (9th Cir. 1985).

Accordingly, the Colorado state court’s decision is not contrary to or an

unreasonable application of clearly established Supreme Court precedent and the

district court’s decision to deny Goodloe’s request for habeas relief is not

reasonably subject to debate.




                                         -4-
For that reason, this court DENIES Goodloe’s request for a COA and

DISMISSES this appeal. 1

                                              ENTERED FOR THE COURT


                                              Michael R. Murphy
                                              Circuit Judge




      1
       Goodloe’s Motion to Add Documents of Evidence into the Record is
hereby denied. The conclusion that Goodloe waived any rights he had under the
IAD when he pleaded guilty renders irrelevant the question whether Goodloe’s
transfers between federal and state detention were pursuant to the IAD or, instead,
pursuant to writs of habeas corpus ad prosequendum.

                                        -5-